DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-29 are presented for examination.
Claims 1-11 are cancelled.
Claims 12-29 are allowed.

Invention
The Present invention teaches "An assistance System for a vehicle for providing an emergency stop assistance function that includes an execution device to execute the emergency stop assistance function using at least one of a plurality of activation stages; a detection device for automatic detection of driver inactivity, in order to activate the emergency stop assistance function using a first stage selection of the activation stages; a triggering device for monitoring an operating element of an electrical parking brake or a parking lock of a transmission of the vehicle, in order to activate the emergency assistance function using a second stage selection of the activation stages, which differs from the first stage selection, in the case of a manual activation of the operating element.”

Reason for Allowance
Claims 12-29 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 12-29 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 06/22/2022, Pages 1-4. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 12, 18, and 24 are allowed, the claims 13-17, 19-23, and 25-29 are also allowed based on their dependency upon the independent claims 12, 18, and 24.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

         UNGERMANN (US Pub. No.: 2018/0362013 A1) teaches “A driver assistance system has an emergency stop function for a motor vehicle. The motor vehicle has an electric parking brake. A parking-brake operating element is used to activate the electric parking brake. The driver assistance system is designed to activate an emergency stop function in accordance with the actuation of the parking-brake operating element and, as part of the emergency stop function, to perform an autonomous emergency stop driving maneuver for the emergency stopping of the vehicle. The driver assistance system is characterized in that the driver assistance system is designed to activate the emergency stop function only in response to an end of the actuation of the parking-brake operating element.”

          NAKATSUKA et al.(US Pub. No.: 2017/0008528 A1) teaches “An emergency vehicle control device, when an emergency vehicle stop switch is operated for an operation time threshold value or longer in a state where automatic vehicle stop control is not executed, determines that the automatic vehicle stop control is intended to be executed. Later, when the interval between the previous operation and the current operation of the emergency vehicle stop switch is within an operation interval threshold value, the determination that the automatic vehicle stop control is intended to be executed is sustained, whereas when the interval exceeds the operation interval threshold value and the emergency vehicle stop switch is operated for the operation time threshold value or longer, it is determined that the execution of the automatic vehicle stop control is intended to be cancelled.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667